MEMORANDUM **
Maria Carmen Lopez-Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider the BIA’s decision summarily affirming an immigration judge’s order denying her application for cancellation of removal. We review for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion by denying Lopez-Rodriguez’s motion to reconsider because the BIA considered and addressed Lopez-Rodriguez’s evidence and arguments regarding the potential hardship to both her living and unborn children, and acted within its broad discretion in determining that the evidence was insufficient to establish prima facie eligibility for cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Mohammed, 400 F.3d at 792-93 (“[T]he BIA must issue a *153decision that fully explains the reasons for denying a motion to [reconsider].”).
PETITION FOR REVIEW DENIED.

 The disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.